IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
vs. 1 Case No. 3:180r65
DAMONE ALEXANDER, - JUDGE WALTER H. RICE
Defendant. c

 

DECISION AND ENTRY OVERRULING DEFENDANT’S MOTION TO
SUPPRESS EVIDENCE AND STATEMENTS (DOC. #24)

 

Defendant has filed a motion, seeking an order of the Court suppressing any and all
statements and evidence in the captioned cause (Doc. #24). An oral and evidentiary hearing was
held on the aforesaid motion, over two days, to wit: November 6 and November 30, 2018.

Pursuant to the reasoning and citations of authority set forth in the Government’s
memorandum in opposition to Defendant’s motion to suppress statements and evidence (Doc.
#32), as well as upon a thorough review of the transcripts of the oral and evidentiary hearing
referenced above and, further, based upon a thorough review of the applicable law, this Court
OVERRULES said motion in its entirety.

A telephone conference call will be arranged by this Court’s Courtroom Deputy, at a date

and time during the week of March 4, 2018.

LC\§»-:§ `

l\/[arch 4, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record

